                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION

                                       NO. 7:18-CR-127-FL

 UNITED STATES OF AMERICA,                       )
                                                 )
           v.                                    )
                                                 )                       ORDER
 RONNELL MELVIN,                                 )
                                                 )
                         Defendant.              )


       This matter is before the court on defendant’s pro se motion to have current sentence

remanded and vacated (DE 51).          Where the motion attacks the validity or correctness of

defendant’s judgment of conviction and sentence, the court hereby provides defendant with notice,

pursuant to Castro v. United States, 540 U.S. 375 (2003), that it intends to recharacterize the instant

motion as an attempt to file a motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. Pursuant to Castro, the court warns defendant that if the motion is resolved on the merits,

this recharacterization means that any subsequent § 2255 motion will be subject to the restrictions

on “second or successive motions.” 540 U.S. at 383. In addition, the court provides defendant

with an opportunity to withdraw the motion or to amend it so that it contains all the § 2255 claims

he believes he has. Id. The court also notifies defendant of the § 2255 one year period of

limitations, and the four dates in § 2255 to be used in determining the starting date for the

limitations period. See 28 U.S.C. § 2255(f).

       The court hereby permits defendant to file a response to the court’s proposed

recharacterization within 21 days from the date of this order. The court advises defendant that if,

within the time set by the court, he agrees to have the motion recharacterized or does not respond

in opposition to the recharacterization, the court shall consider the motion as one under § 2255 and



           Case 7:18-cr-00127-FL Document 52 Filed 11/10/20 Page 1 of 2
shall consider it filed as of the date the original motion was filed. If, however, defendant responds

within the time set by the court but does not agree to have the motion recharacterized, the court

will not treat it as a § 2255 motion and will dispose of the motion in accordance with the applicable

procedural and jurisdictional rules of law governing criminal case matters.

       SO ORDERED, this the 10th day of November, 2020.


                                              _____________________________
                                              LOUISE W. FLANAGAN
                                              United States District Judge




                                                 2


           Case 7:18-cr-00127-FL Document 52 Filed 11/10/20 Page 2 of 2
